FLETCHER, Judge.
As events would have it, Rokaviar, Ine.’s insurance policy with Colony Insurance Company expired by its temporal terms eight days prior to a tragic event which gave rise to a wrongful death claim against Rokaviar.1 Colony declined coverage and Rokaviar then filed suit seeking coverage. The trial court entered summary final judgment in Colony’s favor. USI Florida Life and Estate Planning Division, Inc., d/b/a Kolisch Insurance, Edwin Velez and Michelle Marie Velez, as Personal Representatives of the Estate of Edwin Michael Velez, deceased, joined Rokaviar, Inc. on appeal.2
We affirm the final judgment on the authority of Williams v. Security Mut. Cas. Co., 377 So.2d 733 (Fla. 3d DCA 1979), cert. denied, 388 So.2d 1120 (Fla.1980), as did this court in Maldonado v. United Auto. Ins. Co., 634 So.2d 1100 (Fla. 3d DCA 1994).3
Affirmed.

. The temporal term of the Colony policy was July 2, 2000 through July 2, 2001.


. We have no record of appellee Donald Trombly joining as appellant.


.We do note that there was a dissent in each case, that of Chief Judge Schwartz in Williams and that of Judge Cope in Maldonado.